DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-21 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose as follows:
2. (New) An integrated circuit device, comprising: a metal film comprising a first metal and penetrating at least a portion of an insulating film formed over a substrate; a metal liner surrounding the metal film; and a complex capping layer covering a top surface of the metal film, wherein the complex capping layer comprises: a conductive alloy capping layer covering the top surface of the metal film and a top surface of the metal liner, wherein the conductive alloy capping layer comprises a semiconductor element and a second metal different from the first metal; an insulating capping layer covering a top surface of the conductive alloy capping layer and a top surface of an insulating film, wherein the insulating capping layer comprises a third metal; and a nitrated alloy layer including a CoSiN layer or a CoGeN layer, the nitrated alloy layer being disposed between the conductive alloy capping layer and the insulating capping layer, wherein the second metal is cobalt (Co) and the semiconductor element is at least one of silicon (Si) or germanium (Ge).  

16. (New) An integrated circuit device, comprising: a metal film formed over a substrate, the metal film comprising a first metal; and a complex capping layer covering a top surface of the metal film, wherein the complex capping layer comprises: a conductive alloy capping layer covering the top surface of the metal film, the conductive alloy capping layer comprising a semiconductor element and a second metal different from the first metal; and a nitrated alloy layer including a CoSiN layer or a CoGeN layer, the nitrated alloy layer being spaced apart from the metal film with the conductive alloy capping layer interposed between the nitrated alloy layer and the metal film.  

19. (New) An integrated circuit device, comprising: a metal film formed over a substrate, the metal film comprising a first metal; and a complex capping layer covering a top surface of the metal film, wherein the complex capping layer comprises: a first conductive alloy capping layer covering the top surface of the metal film, the first conductive alloy capping layer comprising a first semiconductor element and a second metal different from the first metal; a second conductive alloy capping layer comprising the first metal and a second semiconductor element, the second conductive alloy capping layer being disposed between the metal film and the first conductive alloy capping layer; and a nitrated alloy layer including a CoSiN layer or a CoGeN layer, the nitrated alloy layer being spaced apart from the metal film with the first and second conductive alloy capping layers interposed between the nitrated alloy layer and the metal film.  

Ueki (2010/0025852) discloses an interconnect structure having capping layers.  However, Ueki fails to teach all of the limitation as recited in the above claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

 
   



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813                                                                                                                                                                                              
	
	
	

    PNG
    media_image1.png
    756
    950
    media_image1.png
    Greyscale